166 F.3d 950
99 Cal. Daily Op. Serv. 503, 99 Daily JournalD.A.R. 569ALVARADO COMMUNITY HOPITAL;  Alvarado Hospital MedicalCenter;  Central Plains Hospital;  Century City Hospital;Cherokee County Memorial Hospital;  Chico CommunityHospital;  Community Hospital of Los Gatos;   DelrayCommunity Hospital;  Doctors Hospital, Dallas;  DoctorsHospital of Lakewood;  Doctors Hospital of Lakewood, Clark;Doctors Hospital of Lakewood-South;  Doctors Hospital ofManteca;  Doctors Hospital of Montclair;  Doctors Hospitalof Pinole;  Doctors Medical Center of Modesto;  DominguezMedical Center;  Garfield Medical Center;  Harton MedicalCenter;  Highland Hospital;  Hillside Hospital;  HollywoodMedical Center;  J.E. Smith/F.E. Herbert Hospital;  JoellenSmith Medical Center;  John F. Kennedy Memorial Hospital;Lake Seminole Hospital;  Lincoln West Medical Center;  LodiCommunity Hospital;  Los Alamitos Medical Center;  Los AltosHospital;  Manteca Hospital;  Meadowcrest Hospital;  OjaiCommunity Hospital;  Ontario Community Hospital;   Palms ofPasadena Hospital;  Placentia Linda Community Hospital;Redding Medical Center;  The Memorial Medical Center;Russell County Medical Center;  San Diego Physicians andSurgeons Hospital;  Trinity Medical Center;  Twin CitiesCommunity Hospital;  University General Hospital;University Medical Center;  West Boca Medical Center,Paracelsus Healthcare Corporation, dba Bellwood MedicalCorporation dba Bellwood General Hospital;  LincolnCommunity Medical Corporation dba Orange County CommunityHospital of Buena Park and formerly dba Buena Park CommunityHospital;  Hollywood Community Hospital Medical Center, Inc.dba Hollywood Community Hospital Lancaster Hospital Corp,dba Lancaster Community Hospital;  Paracelsus Los AngelesCommunity Hospital, dba Los Angeles Community Hospital;Norwalk Hospital Corp, dba Norwalk Community Hospital;Paracelsus Van Nuys Community Hospital Operating Corporationdba Van Nuys Community Hospital;  West Covina Health CenterCorporation dba West Covina Hospital;  Hollywood WestHospital Operating Corporation dba West Hollywood Hospital;Monrovia Hospital Corporation dba Monrovia CommunityHospital;  Chico Community Hospital, Inc. dba ChicoCommunity Hospital;  Lodi Community Hospital Inc., dbaDoctors Hospital of Lodi;  Paracelsus Peninsula MedicalCenter Inc. dba Peninsula Medical Center;  Paracelsus ClayCounty Hospital Inc., dba Clay County Hospital;  ParacelsusFentress County General Hospital, Inc. dba Fentress CountyGeneral Hospital;  Paracelsus Macon County Medical Center,Inc. dba Flint River Community Hospital and formerly dbaMacon County Medical Center; AMI Hospitals of Texas, Ltd.dba AMI Brownsville Medical Center, AMI Heights Hospital,AMI Mid-Jefferson Hospital, Nacogdoches Medical Center, AMIPark Place Hospital;  AMI Park Plaza Hospital, dba AMITwelve Oaks Hospital;  New H Arroyo Grande, Inc. dba ArroyoGrande Hospital;  Amisub of Georgia, Inc. dba Barrow MedicalCenter; Lifemark Hospitals of Texas, Inc. dba AMI BellaireHospital Byrd and Southwestern General Hospital;  BrookwoodMedical Center of Eufala, Inc., dba Brookwood Medical Centerof Eufala, Brookwood Health Services, Inc. dba AMI BrookwoodMedical Center;  Lifemark Hospitals of Louisiana, Inc. dbaByrd Memorial Hospital dba AMI St. Judes Medical Center;Central Arkansas Hospital, Inc. dba Central ArkansasHospital;  Amisub of North Carolina, Inc. dba CentralCarolina Hospital;  New H, Circle City, Inc., dba AMI CircleCity Hospital;  Clairemont General Hospital, Inc. dbaClairemont Community Hospital;  Notami Hospitals ofOklahoma, Inc. dba Claremore Community Hospital;  Doctors'Medical Center and Southwestern Medical Center;  ClearwaterCommunity Hospital, L.P. dba Clearwater Community Hospital;Coastal Bend Hospital, Inc. dba Coastal Bend Hospital;Lifemark Hospitals of Missouri, dba AMI Columbia RegionalHospital;  Rocky Mountain Sanitarium Development Corporationdba Community Hospital of Rocky Mountain;  Amisub (CulverUnion Hospital), Inc. dba AMI Culver Union Hospital;  DentonRegional Medical Center, Inc., dba Denton Regional MedicalCenter;  13th Street Corp. dba Doctors' Hospital ofOpelousas;  Doctors' Memorial Hospital, Inc., dba Doctors'Memorial Hospital; East Cooper Community Hospital, Inc. dbaAMI East Cooper Community Hospital; Eastway GeneralHospital, Ltd., dba Eastway General;  amisub French Hospitaldba AMI French Hospital;  Frye Regional Medical Center;Garden Park Community Hospital LP dba Garden Park CommunityHospital;  Medical Center of Garden Grove;  New H Glendora,Inc. dba AMI Glendora Community Hospital, Amisub (NorthPlains Hospital), Inc. dba Golden Plains Hospital; GordonCrowell Memorial Hospital;  Amisub (McIntosh Trail RegionalMedical Center), Inc. dba Spalding Regional Hospital fkaGriffin Spalding Hospital;  Harris Hospital and Clinic dbaHarris Hospital;  Notami Hospitals of California, Inc., dbaHealdsburg General Hospital, Mission Bay Memorial Hospitaland Valley Medical Center;  Citizens General Hospital ofHouston, Inc., dba Institute for Immunological Disorders(fka Citizens General Hospital);  Notami Hospitals ofLouisiana, Inc. dba Highland Park Medical Center andWestpark Community Hospital;  Brookwood Medical Center ofHouston, Inc. dba Houston Community Hospital;  Katy MedicalCenter, Inc. dba Katy Medical Center;  Amisub (AmericanHospital), Inc. dba AMI Kendall Regional Medical Center (fkaAmerican/Miami);  Notami Hospitals of Florida, Inc. dba LakeCity Medical Center;  Lucy Lee Hospital, Inc. dba Lucy LeeHospital, Medical Arts Hospital of Dallas, Inc. dba MedicalArts Hospital-Dalles;  Medical Arts Hospital of Texarkana,Inc. dba Medical Arts Hospital-Texarkana;  Valley Doctor'sHospital dba North Hollywood Medical Center;  Medical PlazaHospital. Inc. dba Medical Plaza Hospital;  MemorialHospital of Tampa, Ltd., dba Memorial Hospital of Tampa;National Park Medical Center, Inc. dba National Park MedicalCenter (fka Ouachiata Memorial Hospital);  North FultonMedical Center, Inc. dba AMI North Fulton Regional Hospital;Amisub (North Ridge Hospital), Inc. dba North RidgeMedical Center;  Mckinney Joint Venture dba North TexasMedical Center;  Lister Hill Hospital, Inc. dba NorthwestAlabama Medical Center;  Odessa Hospital, Ltd. dba OdessaRegional Hospital (fka Odessa Women's and Children'sHospital);  Palm Beach Gardens Community Hospital, Inc. dbaAMI Palm Beach Gardens Medical Center;  Lifemark Hospitalsof Florida, Inc. dba AMI Palmetto General Hospital;Hospital Constructors, Ltd. dba AMI Town & Country Hospital;Parkway Hospital, Inc. dba Parkway Hospital;  ParkwayRegional Medical Center, Inc. dba Parkway Regional MedicalCenter;  Amisub of South Carolina, Inc. dba AMI PiedmontMedical Center;  Brookwood Medical Center of Orlando, Inc.dba AMI Medical Center of Orlando (fka Brookwood CommunityHospital);  Amisub of California, Inc. (fka Rancho EncinoHospital);  HCMH, Inc. dba Medical Park Hospital;  SouthwestMedical Center, Inc. dba Riverside Community Hospital;Round Rock Hospital, Inc, dba Round Rock Hospital;  SanDimas Community Hospital, Inc. dba AMI San Dimas CommunityHospital;  Amisub (Sierra Vista), Inc. dba AMI Sierra VistaRegional Medical Center;  New H South Bay, Inc., dba SouthBay Hospital;  Amisub of Florida, Inc., dba AMI SoutheasternMedical Center;  Creighton Saint Joseph Regional HealthcareSystem, L.L.C. dba Saint Joseph Hospital;  St. Mary'sHospital, Inc., dba AMI St. Mary's Regional Medical Center;AMI/HTI Tarzana Encino Joint Venture. dba Tarzana RegionalMedical Center;  Terrell Community Hospital, Inc. dbaTerrell Community Hospital;  HealthOne, dba Presbyterian/St.Luke's Medical Center (fka St. Luke's Medical Center andPresbyterian-Denver Hospital);  West Alabama GeneralHospital, Inc. dba AMI West Alabama Hospital;  WestburyHospital, Inc. dba Westbury Hospital;  West Los AngelesPhysician's Hospital, LP dba Westside Hospital;  UnihealthAmerica, Inc. dba California Medical Center, Santa MonicaMedical Center, Martin Luther Medical Center, and ValleyHospital Medical;  County of Los Angeles, a politicalsubdivision of the State of California, owner & operator ofLos Angeles County/USC Medical Center, Harbor/UCLA MedicalCenter, Martin Luther King, Jr./Drew Medical Center, OliveView Medical Center & High Desert Hospital, Plaintiffs-Appellants,v.DONNA E. SHALALA, Secretary, United States Department ofHealth & Human Services, Defendant-Appellee.
No. 96-55967.
United States Court of Appeals,Ninth Circuit.
Jan. 19, 1999.
ORDER

1
Appellants' Motion for Clarification Regarding Interest is GRANTED, and the opinion filed in this case on September 11, 1998, is amended as follows:


2
In the last paragraph on page 10776 [155 F.3d at 1126], the sentence beginning "We remand ..." should be amended to read:  "We remand to the Secretary for redetermination of the FY 1985 day outlier thresholds with instructions to recompute them using the 1984 MEDPAR file and to reimburse the Hospitals for any difference in outlier payments, and for an award of any interest payments that may be due appellants pursuant to 42 U.S.C. § 1395oo(f)(2)."